DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because the claim provides for a Markush-style limitation, but provides only one option. It is unclear how to select from a group if the group is one item, since it would appear that more items should exist on a Markush-style list. Since modifying agents can include pH modifying agents, and osmolarity modifying agents (see claim 10), it is unclear how to determine what agent milk is considered, and what other agents could functionally lie within the claim limitation. Since neither pH nor osmolarity modifying agents are explicitly described in the instant specification, and there is nothing linking these modifying agents to milk, it is unclear if this would necessarily possess reasonable antecedent basis with the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-11, 13, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (PGPub 2007/0119451 [IDS Reference]) Shinde (Indo American Journal of Pharmaceutical Research, 3, 1322-1327, 2013 [IDS Reference]) and Morriss, et al (PGPub 2014/0242064 [IDS Reference]).
i.e., the claims were interpreted herein to exclude solid (e.g., biodegradable synthetic polyurethane) foams. The term "stabilizing agent" was narrowly interpreted herein to mean an agent that increases foam stability in air.
Wang teaches a method of administering a biologically active pharmaceutical composition (anti-inflammatories, anti-bacterials, etc.) to the central nervous system (brain) of a subject by delivering the composition to the olfactory region, which would include the nasal cavity. (Abstract; FIG. 1A; paragraphs [0007] and [0023]). Wang further teaches the composition can be formulated into a foam composition. (paragraph [0052]). Wang teaches the composition can be inhaled. (paragraphs [0026] and [0034]; FIG 1A).
Wang does not teach use of a stabilizing agent. However, it would have been obvious at the time of filing to utilize a stabilizing agent in the method taught by Wang because Shinde teaches foam stabilizers (e.g., corageenen gum, gum tragacanth, alginate, gelatin, etc.) were well known ingredients in foam drug delivery systems that create and stabilize foam. (Page 1324). One of ordinary skill in the art would have been motivated to modify Wang in view of Shinde in order to advantageously improve stability of the foam taught by Wang.
The instant claims further require "substantially fill[ing] the nasal cavity." However, as discussed above, delivery to the brain/central nervous system (CNS) would be facilitated by bypassing the blood brain barrier (BBB) at the cribriform plate in substantially filling the nasal cavity is fulfilled if the active ingredients if effectively delivered to the nasal cavity.
While Wang, in preferred embodiments, teaches delivery to the olfactory region, the reference further teaches delivery to the entire nasal cavity. (paragraph [0040]; FIGS 9A-9C). In this regard, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Moreover, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).
Here, Wang clearly teaches the prior art recognized delivery of biologically active pharmaceutical compositions to the entire nasal cavity as well as localized delivery to the olfactory region of the nasal cavity, which, as discussed above, is the region of delivery to the brain/CNS via the cribriform plate. The instant specification is entirely prophetic, and, therefore, does not demonstrate any surprising or unexpected results e.g., administering the foam specifically to the olfactory region of the nasal cavity, especially since, as discussed above, delivery of the biologically active foam pharmaceutical composition to the brain/CNS would only occur at the cribriform plate in the olfactory region.
Moreover, Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. (Abstract; paragraphs [0011] and [0015]). Taken together, the instant claims encompass delivering a biologically active foam pharmaceutical composition to the cribriform plate using art-recognized methods and formulations to achieve an art-recognized advantage of bypassing the BBB at the cribriform plate to deliver the composition to the brain/CNS.
Wang teaches the composition can be inhaled as well as delivered to the entire nasal cavity, and Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. As such, the teachings of the prior art reasonably encompasses and render obvious filling the entire nasal cavity by inhaling the foam composition through a nostril of the subject.
With respect to claim 4, all of the claim limitations would be obvious, as applied to Wang, Shinde, and Morriss, as described in the paragraphs above.
With respect to claims 5 and 6, Wang indicates that over-the-counter nasal spray bottles delivery at least about 60% of the active ingredient, and the method of Wang provides for at least about 75%. See paragraph [0042].
With respect to claim 7, Shinde provides a review of commonly used foam drug delivery system ingredients. These include water, fat, and saline. See page 1324, Table 1.

With respect to claims 9-11, Shinde lists commonly used “foaming agents.” See page 1324, Table 1. These include the agents listed in the instant claim as stabilizing agents. Conversely, Shinde lists “foam stabilizers” which including the claimed foaming agents of claim 11. As the ordinary artisan has ample experience in foam generation, these agents would be obvious and predictable.
With respect to claim 13, Wang provides embodiments wherein the therapeutic substance is driven into the nasal cavity by providing a pressurized gas to an inlet, wherein the foam is driven out of an outlet and into the nasal cavity. See paragraph [0040]. Morriss noted that the gas can include air, nitrous oxide, or other gases. See paragraph [0020]. It can be reasoned that if Morriss teaches air, then all components of air should be obvious to use.
With respect to claims 17 and 24, Wang broadly describes that the composition can include any number of pharmaceutical substances, including those claimed. See paragraph [0049] [0050].
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (PGPub 2007/0119451 [IDS Reference]) Shinde (Indo American Journal of Pharmaceutical Research, 3, 1322-1327, 2013 [IDS Reference]) Morriss, et al (PGPub 2014/0242064 [IDS Reference]) and Washington, et al (Journal of Pharmacy and Pharmacology, 42, 50-53, 1990). See the discussion of Wang, Shinde, and Morriss above. None of the cited prior art describe foam generation by liberating dissolved carbonate from solution, to make carbon dioxide bubbles. First, it should be noted that all FDA-approved methods of foam generation provide for pharmaceutical foams that are considered to be obvious variants, and there is nothing in the instant specification, or prior art to suggest that any particular foam generation method results in a foam that is unpredictably better or difference. With that said, the generation of foams by dissolving sodium bicarbonate in water, wherein the bicarbonate reacts with an acid is a known technique for generating pharmaceutical foams. See page 50, left column, first paragraph. As such, it would be obvious that this technology could be applied to other foams, with minor predictable modifications. For example, the cited prior art utilizes endogenous stomach acids to allow gaseous carbon dioxide to evolve from the carbonate solution. However, the ordinary artisan, who possess ample understanding in the fundamentals of chemistry, would know that any acid could be predictably used to all for carbon dioxide to evolve from the system and form gas bubbles/foams.
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al (PGPub 2007/0119451 [IDS Reference]) Shinde (Indo American Journal of Pharmaceutical Research, 3, 1322-1327, 2013 [IDS Reference]) Morriss, et al (PGPub 2014/0242064 [IDS Reference]) and Tano, et al (Acta Otolaryngol, 124, 1059-1062, 2004). See the discussion of Wang, Shinde, and Morriss above. None of the above cited reference describe using just saline in a method of cleansing/moisturizing a nasal cavity. Based upon Tano, saline nasal sprays have been widely used in methods of cleaning out the nasal cavity as a measure of preventing rhinitis. See page 1059, .
With respect to claim 18, as discussed above, the prior art makes obvious the claimed method.
With respect to claim 19, although not explicitly stated it would be reasonable to assume that the pharmaceutical saline of Tano is a sterile, normal saline.
With respect to claims 20 and 21, Shande indicates that glycerine/glycerol is routinely included in foamable compositions. See page 1324, Table 1. The listing also includes oils.
With respect to claim 22, Wang provides embodiments wherein the therapeutic substance is driven into the nasal cavity by providing a pressurized gas to an inlet, wherein the foam is driven out of an outlet and into the nasal cavity. See paragraph [0040]. Morriss noted that the gas can include air, nitrous oxide, or other gases. See paragraph [0020]. It can be reasoned that if Morriss teaches air, then all components of air should be obvious to use.
With respect to claim 23, Wang indicates that the recipient of the composition must inhale through the nostrils. See paragraph [0026] [0034].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651